Citation Nr: 1606424	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  07-11 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as a residual of the Veteran's in-service pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claims file was subsequently transferred to the RO in Louisville, Kentucky.

The Board denied the Veteran's claim for service connection for a respiratory disability in a January 2015 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the January 2015 decision as to such issue.  The Court granted the JMR in a July 2015 Order.  The issue returns to the Board for further consideration.

In September 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The Board received the requested opinion in November 2015.

The RO should contact the Veteran to ask whether he would like to request reopening of his claim of entitlement to service connection for asthma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Board received a VHA medical opinion from a pulmonologist in November 2015.  At the conclusion of his report, he stated that:

[M]uch of the data is suboptimal and if felt necessary, some simple additional studies could potentially shed additional insight(s).  These studies include a Hi-Resolution Chest CT (HRCT) to clearly determine evidence of scarring or emphysema or other condition; and full pulmonary functions tests, including lung volumes and DLCO [Diffusing capacity of the lungs for carbon monoxide].

The duty to assist includes providing additional testing or examinations recommended by a VA examiner.  See Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); see also Daves v. Nicholson, 21 Vet App 46 (2007) (when VA's duty to provide a medical examination is triggered, this duty includes the requirement that it provide reasonable tests and other examinations necessary to render a meaningful medical opinion).  In light of the November 2015 VHA pulmonologist's recommendations, remand for provision of those tests and a new opinion based on that additional information is warranted.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his respiratory disability, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his respiratory disability that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his respiratory disability.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any respiratory disability (other than asthma) found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies-including a Hi-Resolution Chest CT (HRCT) to clearly determine evidence of scarring or emphysema or other condition, and full pulmonary functions tests, including lung volumes and DLCO-should be performed, and all findings should be reported in detail.

The examiner is asked to review the following documents prior to issuing an opinion:

* Service treatment records (STRs) include a narrative summary of 61 days of inpatient treatment at Ireland Army Hospital, Fort Knox, Kentucky, for pneumonia beginning on February 10, 1966.  Admitting diagnosis was right lower lobe pneumonia.  The summary states that the last admission for pneumonia was when the Veteran was approximately 11 years old.

* An STR dated February 14, 1966 indicates that the Veteran was feeling better but still had wheezes and rales could be heard over the right lower lobes and a few over the left.  A sputum culture revealed beta strep and he was stared on a 10 day course of penicillin.  February 28 chest x-rays showed no abnormalities.  By March 3, he still had rales over the left lower lobe.  Final diagnoses were 1. Pneumonia, cause and organism unspecified, right lower lobe and left lower lobe and 2.  Asthma with bronchitis.  The pneumonia was listed as in the line of duty.

* A Medical Board Proceeding documents that he had recovered from diagnosis one (pneumonia).  The Veteran was discharged from service due to the disability on the basis that he was medically unfit for service.

* Copies of February 1966 newspaper articles (submitted in October 2014 and December 2014), 1966 reporting that there were outbreaks of spinal meningitis at Fort Knox, Ky.

* An April 2006 VA treatment record documenting that the Veteran reported sinus congestion, occasional subjective fevers, sore throat, ear pain, and a cough.  The plan included checking pulmonary function tests (PFTs) and the Veteran had noted that he had a similar test in the past and was told he had emphysema.

* In an August 2010 letter, "R.M.," M.D stated that he evaluated the Veteran in July 2010, that by history he had bilateral pneumonia while in service and that the Veteran reports some shortness of breath since then.  Dr. R.M. stated that current chest x-ray showed evidence of chronic appearing interstitial lung markings in both bases which could be secondary to previous infection.  He reported that the Veteran underwent spirometry in July 2010 with findings of normal flow rates with evidence of reactive airways, although reported as normal spirometry.  Dr. R.M. then opined that "bilateral basilar scarring may be related to previous pneumonia although patient's respiratory status could be improved with treatment for reactive airways."

* July 2010 PFT results showing that "The results are within normal limits.  Although the flow rates are within normal limits, the overinflation and response to bronchodilators are characteristic of reactive airways."  Listed as the pulmonary function diagnoses are normal spirometry and reactive airways.  Also listed is a diagnosis of COPD.

* A November 2010 VA examination report.  Chest x-rays revealed no acute pulmonary process.  The report indicates that PFTs were conducted and that lung volume measurements indicated severe ventilator restriction.  Diagnosis was severe restrictive pulmonary deficit.  The examiner stated that this finding is not consistent with COPD.  The examiner stated that the current diagnostic studies including PFTs and chest x-ray failed to demonstrate COPD or asthma.  The examiner also stated that the studies failed to demonstrate any objective findings related to the pneumonia during service.  The examiner provided the medical opinion that the Veteran's currently diagnosed lung condition was not caused by or a result of the pneumonia and asthma with bronchitis.  The rationale provided was that "[T]he current diagnostic studies including PFTs and chest x-ray file to demonstrate COPD or asthma, additionally there is not objective medical evidence of any residual of pneumonia."

* A June 2013 VA examination report.  The examiner found no adequate nexus between the Veteran's in-service pneumonia and his current restrictive pulmonary defect because there was no evidence of evaluation and/or treatment for a respiratory problem until the early or mid-2000s.  Further, the Veteran had gained over 100 pounds since service, and the examiner found that "this obesity is the more likely cause of the current restrictive pulmonary defect."  The examiner also found that in the service the Veteran suffered from a right lower lobe pneumonia, not a bilateral pneumonia.

* A September 2013 letter from Dr. L.M., opining that the Veteran "suffered from pneumonia of the left lower lobe that resulted in a history of asthma and chronic bronchitis in this gentleman.  He has been treated off and on for his total life for problems related to his pneumonia and still has wheezing on a recurrent nature with recurring and chronic bronchitis as a result of the pneumonia he suffered while in the military."

* An October 2014 letter from Dr. L.M., opining that "It is my feeling that this patient does suffer from pulmonary complications of his pneumonia and this should be considered in his disability rating from the VA since he does suffer from chronic pulmonary disease and now has obstructive sleep apnea as a result of the complications of this illness. He requires CPAP at night."

* An October 2013 VA examination report.  The examiner opined that the Veteran "had no evidence of any residual from the bibasilar pneumonia.  This was an acute infection that had completely resolved."

* A December 2013 record from Clinton County Hospital documenting x-ray evidence of left lower lobe pneumonia.

* A May 2014 VA examination report.  The examiner provided a negative nexus opinion and explained that "this Veteran had reactive airway disease prior to entering military service.  He was hospitalized on Feb. 2, 1966 with minimal bibasilar pneumonia.  At the time of discharge from the hospital he was additionally diagnosed as having 'asthma with bronchitis.'  He was then discharged from service, contrary to his desire, for 'not meeting medical standards at the time of induction.'"  The examiner further found that "[t]he Veteran had mild pneumonia associated with asthma while serving in the military.  However, I do not believe his current pulmonary condition, variously diagnosed as COPD or restrictive lung disease, can be attributed to a brief mild pneumonia 45 years ago."

Based on a review of the record and the examination results, the examiner should opine as to the following:

a. Please identify all respiratory disabilities found to be present during the course of the appeal, i.e., since March 2005.

b. State the likelihood that any respiratory disability found to be present existed prior to service.

c. If the examiner concludes that a respiratory disability found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.

d. If the examiner diagnoses the Veteran as having respiratory disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service, to specifically include the Veteran's in-service pneumonia.

e. Is it at least as likely as not that the Veteran's claimed residuals of pneumonia resulted from his service?

In offering each of these opinions, the examiner should specifically acknowledge and discuss the finding of bilateral basilar scarring.

The examiner must also comment on the Veteran's credible report of ongoing respiratory symptoms since service.

The rationale for all opinions expressed should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




